Citation Nr: 1514401	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine, with intervertebral disc syndrome (IVDS) (referred to herein as "lumbar spine disorder), prior to February 28, 2011.

2.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disorder, from February 28, 2011.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to September 1984.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to February 28, 2011, the Veteran's lumbar spine disorder was not productive of flexion limited to 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes requiring bed rest prescribed by a physician.

2.  From February 28, 2011, the Veteran's lumbar spine disorder was not productive of ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a lumbar spine disorder, prior to February 28, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for an evaluation in excess of 40 percent for a lumbar spine disorder, from February 28, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, the Veteran's claim for an increased disability rating arises from his disagreement with the initial evaluation assigned after the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  No VA treatment records were obtained, but there is no indication that the Veteran has received treatment from VA.  The Veteran was provided two VA examinations of his lumbar spine disorder in January 2009 and February 2011.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise.  The February 2011 examiner reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners also addressed and described the functional effects caused by the Veteran's lumbar spine disorder.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks an increased rating for his lumbar spine condition.  He is currently in receipt of a 10 percent rating prior to February 28, 2011, and a 40 percent rating thereafter.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and for the entirety of the appeal period the Veteran is already in receipt of a rating of 10 percent or more based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

The Veteran is currently in receipt of a disability rating for his service-connected lumbar spine diagnosis of degenerative disc disease (DDD) with intervertebral disc syndrome (IVDS).   Such a diagnosis can be evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating IVDS Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243; VBA Training Letter 02-04 (October 24, 2002).  

Under the General Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Degenerative disc disease is rated at 50 percent for unfavorable ankylosis of the entire thoracolumbar spine, and at 100 percent for unfavorable ankylosis of the entire spine.

Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  In its November 2012 rating decision also increasing the Veteran's lumbar spine disorder rating to 40 percent, the RO awarded the Veteran a 20 percent rating for radiculopathy of each of the lower extremities, manifested by peripheral nerve dysfunction, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8526, effective February 28, 2011.  Because the Veteran's peripheral nerve dysfunction of the lower extremities was not discussed in the appealed February 2009 rating decision, and because the Veteran has not articulated any disagreement with the rating awarded in the November 2012 rating decision, the ratings for peripheral nerve dysfunction of both lower extremities are outside the scope of this appeal.

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  A 10 percent rating is warranted for episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Prior to February 28, 2011

The Veteran's private treatment records show that the Veteran received treatment for his back pain throughout 2008.  Throughout this treatment the Veteran consistently reported back pain, swelling, muscle cramps, and limitation of motion.  His gait was normal.  In August 2008, the Veteran reported a flare-up caused by lifting a television set, and his physician administered trigger point injections in September 2008.  A September 2008 MRI showed disc bulge and superimposed extrusion with facet arthropathy contributing to spinal canal stenosis, as well as evidence of the Veteran's earlier spinal fusion surgery.

The Veteran underwent a VA examination in January 2009.  The Veteran reported chronic low back pain with radiation to the left leg.  He reported use of a back brace, but no other assistive devices.  He reported a three-week incapacitating episode in September 2008 with acute pain that required treatment and bed rest prescribed by a physician.  A similar, prior incapacitating episode in September 2007 lasted one week.  The Veteran did not report flare-ups or restrictions on walking.  He reported that he was able to continue his work despite his back pain, and that lost time from work due to his lumbar spine disorder in 2008 was 24 days.  The examiner did not review the Veteran's claims file, but did review the September 2008 MRI.  Three range of motion measurements were taken.  Forward flexion was limited to 100 degrees, 98 degrees, and 105 degrees.  Extension was limited to 34 degrees, 35 degrees, and 35 degrees.  Left lateral flexion was limited to 24 degrees, 29 degrees, and 25 degrees.  Right lateral flexion was limited to 27 degrees, 40 degrees, and 39 degrees.  Left lateral rotation was limited to 20 degrees on all three repetitions.  Right lateral rotation was limited to 15 degrees in all three repetitions.  There was no fatigue, weakness, lack of endurance, or incoordination during repeated tests, except right lateral rotation, in which the Veteran experienced incoordination.  There no additional limitation of motion due to pain with repetitions.  The examiner diagnosed lumbar spine DDD with pain and limitation of motion.  

The Board finds that a rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disorder prior to February 28, 2011.  Taking the lowest of the three measurements in each of the range of motion repetitions from the January 2009 VA examination, the Veteran has a combined range of motion of the thoracolumbar spine of 218 degrees.  A 10 percent rating is warranted for a combined range greater than 120 degrees but not greater than 235 degrees.  A higher rating under the General Formula would be warranted for forward flexion limited to 60 degrees or less, a combined range limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.  There is no evidence in the record showing such manifestations of the Veteran's lumbar spine disorder.  The Board therefore finds that a rating in excess of 10 percent is not warranted under the General Formula prior to February 28, 2011.

As to any associated neurological abnormalities under the General Formula, the Veteran's ratings for peripheral nerve dysfunction of the lower extremities are not before the Board, as discussed above.  There is no other evidence of any other associated neurological abnormalities.

A higher rating under the IVDS Formula would be warranted for incapacitating episodes requiring physician prescribed bed rest having a total duration of at least 2 weeks during a 12 month period.  At his January 2009 VA examination, the Veteran reported suffering an incapacitating episode lasting 3 weeks in September 2008, and another lasting one week during September 2007.  Treatment records from that period show that the Veteran received trigger point injections in August 2008, and was seen for medication refills and an MRI in September 2008.  At no point in 2007 or 2008, however, do records reflect prescribed bed rest.  The Board finds the medical records more probative than the Veteran's recollections as to the specific treatment his physician prescribed.  The Board therefore finds that a rating in excess of 10 percent is not warranted under the IVDS Formula prior to February 28, 2011.

From February 28, 2011

The Veteran underwent a second VA examination on February 28, 2011.  The Veteran reported limitation in walking because of his lumbar spine disorder, and has experienced falls.  He reported fatigue, spasms, decreased motion, paresthesia and numbness.  He reported no bowel or bladder problems.  His constant, severe pain is exacerbated by physical activity.  During flare-ups he cannot stand over 5 or 10 minutes or walk far due to his pain.  The Veteran reported an incapacitating episode in June 2010 for two weeks, during which his physician recommended bed rest.  The examiner noted normal posture, antalgic gait due to pain, and unsteady walking.  There was no radiating pain on movement, muscle spasm, tenderness, or weakness.  Spinal contour was preserved, though there was guarding of movement producing an abnormal gait.  Muscle tone and musculature were normal.  There was no atrophy or ankylosis.  Lasegue's sign was negative and straight leg raising tests were positive on both sides.  Flexion was limited to 20 degrees with pain thereat.  Extension was limited to 5 degrees with pain thereat.  Right and left lateral flexion was limited to 10 degrees with pain thereat.  Right and left rotation was limited to 15 degrees with pain thereat.  There was no additional limited motion on repetition, nor was there additional pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner diagnosed DDD with IVDS.

The Board finds that a rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disorder from February 28, 2011.  The VA examination on that date revealed forward flexion limited to 20 degrees, which warrants a rating of 40 percent.  A higher rating under the General Formula is warranted only for unfavorable ankylosis.  There is no evidence in the record of ankylosis.  A higher rating is therefore not warranted under the General Formula.

As to any associated neurological abnormalities under the General Formula, the Veteran's ratings for peripheral nerve dysfunction of the lower extremities are not before the Board, as discussed above.  There is no other evidence of any other associated neurological abnormalities.

The Board notes that a higher rating is not available under the IVDS Formula.  As discussed above, neurological abnormalities are not contemplated by the General Formula and are therefore evaluated separately, but separate evaluations for associated neurological abnormalities are not available under the IVDS Formula.  From February 28, 2011, the Veteran is in receipt of a 40 percent rating under the General Formula, and two 20 percent ratings for associated peripheral nerve dysfunction in his lower extremities, for a combined rating of 60 percent.  Because the highest rating available under the IVDS formula is 60 percent, a higher rating is not available to the Veteran under the IVDS formula.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's lumbar spine disorder.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disorder, including pain, fatigue, spasms, limited motion, paresthesia and numbness, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lower back is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, with intervertebral disc syndrome, prior to February 28, 2011, is denied.

An evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine, with intervertebral disc syndrome, from February 28, 2011, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


